Per Curiam:
The property which is the subject of this action is situated something over 200 feet east of Third avenue on East Thirty-fourth street. It consists of two houses, Nos. 217 and 239, on the north side of the street, each parcel being eighteen feet and nine inches wide, and ninety-eight feet and nine, inches deep. Before the coming of the elevated railroad the houses were rented to tenants of a high class, and the court would have been warranted from the testimony in finding that the yearly rents were $1,350 and $1,400. The testimony also warranted the finding that after the operation of the elevated railroad began, there was a diminution of the rent to $600 a year, and that the value of the property had diminished in proportion. Subsequent to that time there has been a gradual increase in the amount of-rentals and the value of the property, but not such as would have been warranted by the general increase in values of that neighborhood not subject to the depressing influences of the elevated roads. The court allowed for rental value of the two buildings $2,5 -6.86, being at the rate of $120 a year on each house for six years, and fixed the diminution of the fee value at $3,000. Upon a careful consideration of the evidence we think that this judgment is sustained by the facts made to appear, and for that reason it is affirmed, with costs Present — Van Brunt, P. J., Barrett, Rumsey, O’Brien and Ingraham, JJ.